Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell 2007/0102603 in view of WO 83/03438 to Wallther.
Newell discloses, Figs. 2A, 3 and 4A for example, a column bracket assembly for adjustably securing an elongate supporting element between a base and a structure to be supported, the column bracket assembly comprising:
	a bottom brace bracket 80, (Fig. 3), comprising a bracket body 88 pivotally coupled to a base plate 84, the bracket body comprising a rear wall and a pair of sidewalls extending from opposing sides of the rear wall 

Newell does not
However, Wallther teaches a column bracket assembly having a four sided as well as three sided embodiment of mounting body 2/102, (Fig. 7), with the three sided body allowing lateral introduction of the supporting member.
Therefore, to have formed the Newell mounting body with three walls to collectively define a 3-sided channel, thus allowing for lateral insertion of the elongate support element, would have been obvious to one having ordinary skill in the art as taught by Wallther.
2 & 8. Tabs for pivotal engagement can be seen at 54, 62 for both header and bottom bracket.
11. Wooden column is at 10 with supported structure at 68.
	
13. Method of claim 12 is met by Newell in view of Wallther as can be seen in Fig. 3. 
14. The bracket assembly of Newell in view of Wallther can be utilized with the environment of Fig. 2 thus non parallel surfaces.
Allowable Subject Matter
Claims 3-7, 9, 10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                       /MICHAEL SAFAVI/                                                                       Primary Examiner, Art Unit 3631                                                                                                                      MS
March 24, 2022